SHIRLEY S. ABRAHAMSON, C.J.
¶ 73. {concurring). I would have the court either dismiss this matter as improvidently granted (thereby letting the decision of the court of appeals stand as precedent) or adopt the court of appeals decision without further writing. Why? Because the property owner conceded at oral argument that evidence of contamination and anticipated remediation costs is admissible in valuation of condemned property.1 This court is not bound by this concession of law, but the result of the concession is that the court did not have the benefit of exploring with both the condemnor and condemnee the difficult issues that arise in valuing condemned contaminated property.
¶ 74. The majority opinion agrees with the court of appeals decision, which rests on Wis. Stat. § 32.09 and case law defining fair market value. The majority opinion reaches the same conclusion as the court of appeals: Admission of evidence is a matter of a circuit court's discretion. Evidence of contamination and anticipated remediation costs is admissible if the circuit court in the proper exercise of its discretion determines that the evidence is relevant to the fair market value of the condemned property in the particular case.
¶ 75. As I see it, the value added by a decision from this court over the published decision of the court of appeals in the present case would be to explore, at least *69preliminarily, issues a circuit court may face in exercising its discretion in admitting or excluding evidence of contamination and anticipated remediation costs as relevant to fair market value in a condemnation case. The majority opinion does not do this and cannot because of the concession and the limited oral argument.
¶ 76. The valuation of condemned contaminated property is a developing area of the law.2 Only 12 states seem to have addressed the issue and only a slim majority of these states adhere to the rule that contamination and anticipated remediation costs are admissible as affecting the fair market value of condemned property.3 A slim minority of states exclude evidence of contamination and evidence of anticipated remediation costs, and some exclude only the latter.4 At least two state courts have adopted a rule that evidence of contamination and anticipated remediation costs is excluded but the condemnation award is held in escrow, allowing the condemnor to initiate a later action to recover actual costs of remediation from the escrow account.5
*70¶ 77. In a footnote, the majority opinion reveals that evidence of contamination or anticipated remediation costs will not be relevant in every condemnation case. See majority op., ¶ 48 n.5.
¶ 78. The fair market value of contaminated property is often very difficult to determine and when evidence of contamination is admitted, inconsistent valuation methodologies appear in the case law.6
¶ 79. Neither the majority opinion nor the court of appeals decision helps circuit courts to decide when evidence of contamination and anticipated remediation costs may or may not be relevant to determine fair market value in condemnation cases. Cases in other jurisdictions have grappled with a circuit court's exercise of discretion in admitting evidence of contamination and anticipated remediation costs, considering, for example, the difference between evidence of contamination and evidence of anticipated remediation costs, liability for remediation, availability of public remediation funds, indemnification from other parties, stigma of contamination even after remediation, fairness of the valuation to the condemnor and condemnee,7 and other contamination-related effects on the market value of condemned property.
*71¶ 80. Under the circumstances of the instant case, the court should not address these significant issues. I would therefore not have this court write at length on the valuation of contaminated property in condemnation proceedings. I would either dismiss this matter as improvidently granted so that the decision of the court of appeals will stand as precedent or adopt the decision of the court of appeals, noting that there are many challenges in implementing this decision.
¶ 81. The majority opinion unfortunately makes the answer to the complex question of valuing contaminated condemned property deceptively simpler than it is, and therefore may lull litigants and courts into overlooking the complexities and possible injustices presented when valuing contaminated property in condemnation proceedings.
¶ 82. For the reasons set forth, I concur.

 The other two issues about the circuit court's exercise of discretion are run-of-the-mill issues that do not warrant review; they do not raise any new issues of law.


 For discussions of this area of the law, see, e.g., Andrea L. Reed, Note, Cleaning Up Condemnation Proceedings: Legislative and Judicial Solutions to the Dilemma of Admitting Contamination Evidence, 93 Iowa L. Rev. 1135 (2009); Michael L. Stokes, Valuing Contaminated Property in Eminent Domain: A Critical Look at Some Recent Developments, 19 Tul. Envtl. L.J. 221 (2006); 4 Nichols on Eminent Domain § 13.10, at 13-96 (3d ed. 2007); 7A Nichols on Eminent Domain § G13B.03[1] (3d ed. 2007).


 See Moorhead Econ. Dev. Auth. v. Anda, 789 N.W.2d 860, 877 n.10 (Minn. 2010).


 Id. at 878.


 See Housing Auth. of City of New Brunswick v. Suydam Investors, LLC, 826 A.2d 673, 687 (N.J. 2003); City of New York v. Mobil Oil Corp., 783 N.Y.S.2d 75, 80 (N.Y. App. Div. 2004).


 See 7A Nichols on Eminent Domain § G13B.03[2][i], at G13B-59-G13B61 (3d ed. 2007).


 See United States v. Commodities Trading Corp., 339 U.S. 121, 123 (1950) ("Fair market value has normally been accepted as a just standard. But when market value has been too difficult to find, or when its application would result in manifest injustice to owner or public, courts have fashioned and applied other standards.... Whatever the circumstances under which such constitutional questions arise, the dominant consideration always remains the same: What compensation is 'just' both to an owner whose property is taken and to the public that must pay the bill?").